Cite as 2014 Ark. App. 127

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-13-578


U.S. CURRENCY IN THE AMOUNT                        Opinion Delivered   February 19, 2014
OF $70,000 AND ANTHONY EUGENE
CORLEY                                             APPEAL FROM THE LONOKE
                     APPELLANT                     COUNTY CIRCUIT COURT
                                                   [NO. 23CV2011-671-3]
V.
                                                   HONORABLE SANDY HUCKABEE,
                                                   JUDGE
STATE OF ARKANSAS
                                  APPELLEE         REVERSED AND REMANDED



                                RITA W. GRUBER, Judge

       This is an appeal from a circuit court’s order granting the State’s petition for forfeiture

of $70,000. On appeal, appellant Anthony Corley contends that the circuit court erred in

granting the State’s petition because (1) no drugs were found, so the rebuttable presumption

was inapplicable; (2) a drug-dog alert is “virtually meaningless” to prove grounds for

forfeiture; and (3) the State’s remaining arguments in support of forfeiture were “pure

speculation.” We hold that the circuit court erred in applying the rebuttable presumption in

this case. Accordingly, we reverse and remand for the court to decide the case on the record

without using the presumption.

       On October 26, 2011, the State initiated this in rem action requesting forfeiture

pursuant to Ark. Code Ann. § 5-64-505(a)(6) of $70,000 cash found in appellant’s gym bag

during a traffic stop of a truck in which he was a passenger. Appellant responded, denying that

forfeiture was authorized in this case. The circuit court held a hearing on the petition on
                                 Cite as 2014 Ark. App. 127

January 14, 2013, at which the State presented the testimony of several police officers,

including a K-9 officer. The only testimony presented by the appellant was his own.

       This case arose from a traffic stop at 1:00 p.m. on September 24, 2011. Appellant was

a passenger in a tractor trailer that was stopped by Lonoke County Sheriff Deputy Randy

Crouch for crossing the fog line. The driver told Deputy Crouch that he was bound for

California. Deputy Crouch testified that he got conflicting stories on where the driver picked

up appellant: one story was that he picked him up in Nashville, Tennessee, where appellant

lived; the other story was that appellant got in at a truck stop in West Memphis. Appellant

told Deputy Crouch that he was going to California and that he did not know at that point

how he was going to get back to Nashville. When Deputy Crouch checked appellant’s

criminal history, he discovered that appellant had been arrested for drugs in 1992 and in 2007.

The truck driver gave Deputy Crouch permission to search the truck and appellant gave him

permission to search his belongings, which consisted of a small gym bag and its contents.

Inside the gym bag, Deputy Crouch found two vacuum-sealed bags of currency, totaling

$70,000. The money was in a trash bag that had been cut off and tied in a knot. No drugs or

drug paraphernalia were discovered.

       Sergeant Dennis Overton of the Arkansas State Police testified that he was the

coordinator for the interstate criminal patrol groups, which has teams around the state

working on criminal activities using the state’s interstates. He was the post sergeant in Lonoke

County in September 2011 when this event occurred, and he arrived on the scene shortly

after Deputy Crouch stopped the truck. He testified that appellant said that he had ridden


                                               2
                                  Cite as 2014 Ark. App. 127

with a friend to California several weeks earlier and then flown back to Nashville. Sergeant

Overton also said that appellant initially admitted to having a “couple thousand dollars” with

him and later admitted to having $70,000 in the truck. Officers found a cell phone in the back

of the truck that did not belong to the driver, but no SIM card was in the phone. Appellant

denied that it was his phone. Sergeant Overton testified that it was a trend for people who

were trafficking money and narcotics to remove the SIM cards in phones to prevent law

enforcement from discovering photos of the money or product or text messages within the

drug organization. He also opined that drug-trafficking organizations packaged their money

in a manner to defeat a drug dog’s ability to detect a scent.

       Officer Trenton Behnke of the Arkansas State Police testified that he was employed

as a K-9 handler for the interstate criminal patrol team and that he was called to assist Sergeant

Overton and Deputy Crouch to determine whether the seized money contained an odor of

narcotics. He deployed his dog, Major, around the interior of the men’s locker room at the

State Police, and Major did not show any interest. Deputy Crouch then hid the money in one

of the lockers, where it remained for twenty or thirty minutes. At that point, Officer Behnke

returned with Major to the locker room and Major alerted on locker number 12, which is

where Deputy Crouch had hidden the money. Officer Behnke testified that Major was

trained to know the difference between money and narcotics and would alert only to the odor

of narcotics, not to the odor of money.

       Finally, Special Agent William DeSantis, an investigator with the Internal Revenue

Service’s Criminal Investigation Division in Nashville, testified that in July 2007, appellant


                                                3
                                 Cite as 2014 Ark. App. 127

had been intercepted having numerous phone conversations with someone who was subject

to a wiretap. Agent DeSantis testified that it was his opinion that appellant was attempting to

buy high-grade marijuana from this individual. He said that appellant was charged with

conspiracy and ultimately pleaded to misdemeanor possession.

       On his own behalf, appellant testified that the $70,000 seized by the officers was

money that he had saved “since he was a kid.” He said that he “vacuum sealed” the money

at his house in Nashville to make it small and easy to transport. He testified that he was going

to be in California for a week or two, the money was his expense money, and he might go

to Las Vegas and spend it. He said the phone found in the truck was not his. He claimed that

he had accidentally left his phone at home. He also said that he had been to California several

weeks before and had driven a rental car to avoid putting miles on his own car.

       On March 26, 2013, the circuit court entered judgment granting the petition for

forfeiture, finding specifically that the State had proved by a preponderance of the evidence

that the $70,000 should be forfeited and that appellant had failed to prove in response by a

preponderance of the evidence that it should not be forfeited. This appeal followed.

       A forfeiture is an in rem proceeding, independent of the criminal charge, to be decided

by the trial court by a preponderance of the evidence. $15,956 In U.S. Currency v. State, 366
Ark. 70, 75, 233 S.W.3d 598, 601 (2006). The statutory provision governing forfeitures is set

forth in Ark. Code Ann. § 5-64-505(a) (Supp. 2013), which provides in relevant part as

follows:

       (a) ITEMS SUBJECT TO FORFEITURE. The following are subject to forfeiture upon the
       initiation of a civil proceeding filed by the prosecuting attorney and when so ordered

                                               4
                                   Cite as 2014 Ark. App. 127

       by the circuit court in accordance with this section, however no property is subject to
       forfeiture based solely upon a misdemeanor possession of a Schedule III, Schedule IV,
       Schedule V, or Schedule VI controlled substance:
                                             ....

         (6)(A) Anything of value, including firearms, furnished or intended to be furnished
       in exchange for a controlled substance or counterfeit substance in violation of this
       chapter, any proceeds or profits traceable to the exchange, and any money, negotiable
       instrument, or security used, or intended to be used, to facilitate any violation of this chapter.
                                               ...

         (7) REBUTTABLE PRESUMPTIONS.

            (A) Any money, coin, currency, or firearms found in close proximity to a forfeitable
       controlled substance, a counterfeit substance, forfeitable drug manufacturing or
       distributing paraphernalia, or a forfeitable record of an importation, manufacture, or
       distribution of a controlled substance or counterfeit substance is presumed to be
       forfeitable under this subdivision (a)(7).

           (B) The burden of proof is upon a claimant of the property to rebut this
       presumption by a preponderance of the evidence[.]

Ark. Code Ann. § 5-64-505(a)(6)–(7)(B) (emphasis added).

       Thus, under Arkansas law, for property to be subject to forfeiture, the State must prove

by a preponderance of the evidence that the property was “used, or intended to be used” to

facilitate a violation of the Uniform Controlled Substances Act. Ark. Code Ann. § 5-64-

505(a)(6). If, however, the property is found in close proximity to a forfeitable controlled

substance, then it is presumed to be forfeitable, and the burden of proof rests with the

claimant of the property to rebut this presumption by a preponderance of the evidence. Ark.

Code Ann. § 5-64-505(a)(7). The circuit court applied the presumption in this case.

       Appellant first argues that the circuit court erred in granting the petition for forfeiture

because no drugs were found, thus making the rebuttable presumption under Ark. Code Ann.


                                                   5
                                 Cite as 2014 Ark. App. 127

§ 5-64-505(a)(7) inapplicable. The question of the correct application and interpretation of

an Arkansas statute is a question of law, which we decide de novo. Graves v. Greene Cnty.,

2013 Ark. 493, at 5, ___ S.W.3d ___, ___. The basic rule of statutory construction is to give

effect to the intent of the legislature. Id. Where the language of a statute is plain and

unambiguous, we determine legislative intent from the ordinary meaning of the language

used. Id. In considering the meaning of a statute, we construe it just as it reads, giving the

words their ordinary and usually accepted meaning in common language. Id. We construe

the statute so that no word is left void, superfluous or insignificant, and we give meaning and

effect to every word in the statute, if possible. Id. Finally, the forfeiture statute is penal in

nature and forfeitures are not favored under the law; we must construe this statute narrowly

on appeal. Gregory v. State, 2011 Ark. App. 131, at 10, 381 S.W.3d 168, 174.

       We turn to the relevant facts of this case. There is no dispute that officers found no

drugs or drug paraphernalia at the scene when the truck in which appellant was a passenger

was stopped. The only possible controlled substance that was in close proximity to the money

seized was whatever trace amount existed on the money that caused Major to alert when the

money was placed in a locker at the state police station. Neither we nor our supreme court

has held that a drug-dog alert on a non-controlled-substance item constitutes “a forfeitable

controlled substance” sufficient to employ the rebuttable presumption in a forfeiture case. But

see $15,956 In U.S. Currency v. State, 366 Ark. at 77, 233 S.W.3d at 603 (holding the “fact

that the controlled substance is residue, rather than a ‘usable amount,’ does not make the

rebuttable presumption under the forfeiture statute inapplicable”). We decline to so hold here.


                                               6
                                Cite as 2014 Ark. App. 127

The plain language in the statute states that the presumption applies when property to be

seized is found in close proximity to a “forfeitable controlled substance.” Ark. Code Ann. §

5-64-505(a)(7). The odor of narcotics—in this case identified on the property actually

seized—detected by a dog trained to recognize such odors is not a “forfeitable controlled

substance.” A drug-dog alert on money is simply is not enough to invoke the presumption.

Therefore, we reverse the court’s order and remand for the court to decide the case on the

record without employing the rebuttable presumption.

       Reversed and remanded.

       WALMSLEY and GLOVER, JJ., agree.

       John Wesley Hall, for appellant.

       Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for appellee.




                                              7